            Case 3:20-cv-00917-HZ         Document 226              Filed 04/09/21   Page 1 of 2



    J. SCOTT MOEDE, OSB 934816
    Chief Deputy City Attorney
    scott.moede@portlandoregon.gov
    NAOMI SHEFFIELD, OSB 170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    ROBERT YAMACHIKA, OSB 065560
    Senior Deputy City Attorney
    rob.yamachika@portlandoregon.gov
    Portland City Attorney’s Office
    1221 SW 4th Ave., Rm. 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland


                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION


    DON’T SHOOT PORTLAND, a nonprofit                     3:20-cv-00917-HZ
    corporation, in its individual capacity,
    NICHOLAS J. ROBERTS, in an individual
    capacity and on behalf of themselves and all          JOINT STIPULATION TO
    others similarly situated, MICHELLE                   PRELIMINARY INJUNCTION
    “MISHA” BELDEN, in an individual capacity
    and on behalf of themselves and all others
    similarly situated, ALEXANDRA JOHNSON,
    in an individual capacity and on behalf of
    themselves and all others similarly situated,

                   PLAINTIFFS,

           v.

    CITY OF PORTLAND, a municipal
    corporation, and MULTNOMAH COUNTY, a
    political subdivision of the State,

                   DEFENDANTS.



           Pursuant to this Court’s Minute Order on March 30, 2021, the City of Portland (“City”)

    and Plaintiffs have conferred regarding Plaintiffs’ outstanding Motion for Preliminary Injunction

Page 1 –   JOINT STIPULATION TO PRELIMINARY INJUNCTION

                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
             Case 3:20-cv-00917-HZ          Document 226             Filed 04/09/21    Page 2 of 2




    (ECF 45). This Court entered a temporary restraining order on the use of tear gas on June 9, 2020

    (ECF 29 (“Tear Gas Order”)) and a temporary restraining order on the use of certain other less

    lethal munitions as stipulated by the City and Plaintiffs, on June 26, 2020 (ECF 43 (“Less Lethal

    Order”)). The City and Plaintiffs have agreed, consistent with the treatment by the parties

    throughout the case, that the Tear Gas Order and the Less Lethal Order will remain in effect as a

    preliminary injunction until this Court issues a final decision on the merits of this case, unless

    otherwise modified or rescinded.

           This stipulation is made without prejudice to the respective legal positions of the parties

    and without any party waiving any argument or the right to request modifications, clarifications,

    or rescissions of this preliminary injunction as circumstances may warrant.

           Dated: April 8, 2021



           Submitted by:

           /s/ Jesse Merrithew                                   /s/ Naomi Sheffield                        _
           J. Ashlee Albies, Franz Bruggemeier,                  J. Scott Moede
           Juan C. Chavez, Alex Meggitt, Jesse                   Naomi Sheffield
           Alan Merrithew, Brittney Plesser,                     Robert Yamachika
           Viktoria Safarian and Whitney Stark
           Attorneys for Plaintiffs                              Attorneys for Defendant City of Portland


           The Court adopts the above Amended Stipulated Preliminary Injunction in this action.

           IT IS SO ORDERED.


    Dated: _____________
            April 9, 2021
                                                              Honorable Marco A. Hernandez




Page 2 –   JOINT STIPULATION TO PRELIMINARY INJUNCTION

                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
